News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: ACE Aviation reports first quarter 2008 results and announces a $500 million substantial issuer bid << FIRST QUARTER OVERVIEW - Operating loss (before provision for cargo investigations) of $27 million. - EBITDAR (before provision for cargo investigations) of $205 million including EBITDAR of $222 million at Air Canada. - Net loss of $182 million. - Substantial issuer bid of $1.5 billion completed in January 2008. - Sale of interest in Jazz in January 2008 for net cash proceeds of $97 million. - Secondary offering of Aeroplan units in April 2008 for net cash proceeds of $343 million. - ACE cash of $886 million post closing of secondary offering >> MONTREAL, May 9 /CNW Telbec/ - ACE Aviation Holdings Inc. (ACE) today reported an operating loss (before provision for cargo investigations) of $27 million for first quarter 2008. Air Canada reported an operating loss (before provision for cargo investigations) of $12 million, an improvement of $66 million over first quarter 2007, on a comparative basis. EBITDAR(1) for ACE amounted to $205 million (before provision for cargo investigations). Air Canada reported EBITDAR of $222 million (before provision for cargo investigations) for the quarter, an increase of $93 million over first quarter 2007, on a comparative basis. The net loss for the quarter of $182 million included the provision for cargo investigations of $125 million, foreign exchange losses of $89 million, an aircraft impairment charge of $38 million and an $89 million pre-tax gain from the sale of Jazz units in January 2008. "I am pleased with the operating results for the quarter and ACE's continued progress on the execution of its wind-up strategy," said Robert Milton, Chairman, President and Chief Executive Officer, ACE Aviation Holdings Inc. "Air Canada delivered very strong operating results for the quarter in spite of a challenging fuel price environment. "In January 2008, we completed a $1.5 billion substantial issuer bid. We also raised $97 million by way of an exempt trade in Jazz units. In April 2008, ACE raised a further $343 million in cash through a secondary offering of Aeroplan units. "We are now in a position to announce a further substantial issuer bid," concluded Mr. Milton. ACE TO REPURCHASE UP TO CDN$ SHARES AND CLASS B VOTING SHARES PURSUANT TO A SUBSTANTIAL ISSUER BID ACE today announced that its Board of Directors has authorized a substantial issuer bid (the Offer) to purchase for cancellation up to Cdn$500 million of ACE's Class A Variable Voting Shares and Class B Voting Shares (collectively, the Shares) for a combined aggregate of up to 23,809,523 Shares. The Offer is being made by way of a "modified Dutch auction" pursuant to which shareholders may tender all or a portion of their Shares (i) at a price of not less than Cdn$21.00 and not more than Cdn$24.00 per Share, in increments of $0.10 per Share, or (ii) without specifying a purchase price, in which case their Shares will be purchased at the purchase price determined in accordance with the Offer. The Offer will expire at 5:00 p.m. (Montreal time) on June 18, 2008, unless withdrawn or extended by ACE. The purchase price paid for each Share properly tendered (the Purchase Price) will be based on the number of Shares tendered and the prices specified by shareholders making tenders, and will be the lowest price that will enable ACE to purchase up to Cdn$500 million of Shares at a price within the range specified above. Shareholders will receive the Purchase Price in cash for Shares tendered at prices equal to or lower than the Purchase Price. All Shares tendered at prices higher than the Purchase Price will be returned to shareholders. All Shares purchased by ACE will be purchased at the same price, even if shareholders have selected a lower price. If the number of Shares tendered at or below the Purchase Price would result in an aggregate Purchase Price in excess of Cdn$500 million, those Shares will be purchased on a pro rata basis. In accordance with the terms of the convertible Preferred Shares of ACE, the holders of Preferred Shares will be permitted to participate in the Offer by depositing their Preferred Shares on an as converted basis. The Offer is not conditional upon any minimum number of Shares being deposited, however, the Offer is subject to certain other conditions, including regulatory approval. Full particulars of the terms and conditions of the Offer will be contained in the Offer to Purchase and Issuer Bid Circular and related documents which will be filed with applicable securities regulatory authorities in Canada and the United States and mailed to holders of Shares, Preferred Shares and 4.25% Convertible Senior Notes on or about May 13, 2008. Press release is for informational purposes only This press release is for informational purposes only and does not constitute an offer to buy or the solicitation of an offer to sell ACE Shares.
